Citation Nr: 1748707	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-00 376	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left eye disorder. 

2.  Whether new and material evidence has been received to reopen service connection for glaucoma. 

3.  Entitlement to an earlier effective date than February 25, 2011 for the grant of service connection for a cardiac disorder.  

4.  Entitlement to an increased disability rating in excess of 20 percent for a lumbar spine disability for the period from October 1, 2010 to December 14, 2012.  

5.  Entitlement to an increased disability rating in excess of 10 percent for right lower extremity radiculopathy from October 1, 2010. 

6.  Entitlement to an increased disability rating in excess of 10 percent for left knee instability. 

7.  Entitlement to an increased disability rating in excess of 10 percent for left knee degenerative arthritis. 

8.  Entitlement to an increased disability rating in excess of 20 percent for a cervical spine disability.    

9.  Whether new and material evidence has been received to reopen service connection for a right knee disorder and, if so, whether service connection is warranted. 

10.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) for the period from October 1, 2010 to December 5, 2014. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Accredited Agent 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  




INTRODUCTION

The Veteran, who is the appellant, had active service from January 1969 to September 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the RO in San Diego, California.  

The Veteran testified from San Diego, California, at a May 2017 Board Videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the May 2017 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the issues of reopening service connection for a left eye disorder and glaucoma, an earlier effective date for service connection for a cardiac disorder, as well as ratings for the lumbar spine, right lower extremity radiculopathy, left knee instability, left knee degenerative arthritis, and cervical spine rating issues on appeal.  

2.  A September 2007 rating decision denied service connection for a right knee disorder, finding no evidence of record linking any right knee disorder to service.  

3.  The Veteran did not file a timely substantive appeal following the September 2009 statement of the case.  

4.  New evidence received since the September 2007 rating decision relates to an unestablished fact of a relationship between a right knee disorder and the service-connected left knee and/or back disability.   
5.  For the period from October 1, 2010 to December 5, 2012, the Veteran is rendered unable to maintain (follow) substantially gainful employment as a result of the service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for whether new and material evidence has been received to reopen service connection for a left eye disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for whether new and material evidence has been received to reopen service connection for glaucoma.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2017).

3.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an earlier effective date than February 25, 2011 for the grant of service connection for a cardiac disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased rating in excess of 20 percent for the lumbar spine disability for the period from October 1, 2010 to December 14, 2012.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

5.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased rating in excess of 10 percent for right lower extremity radiculopathy for the period from October 1, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

6.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased rating in excess of 10 percent for left knee instability.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

7.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased rating in excess of 10 percent for left knee degenerative arthritis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

8.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased rating in excess of 20 percent for the cervical spine disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

9.  The September 2007 rating decision denying service connection for a right knee disorder became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

10.  Evidence received since the September 2007 rating decision is new and material to reopen service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

11.  Resolving reasonable doubt in favor of the Veteran, for the period from October 1, 2010 to December 14, 2012, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204. 

At the May 2017 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal for the issues of reopening service connection for a left eye disorder and glaucoma, an earlier effective date for service connection for a cardiac disorder, and the lumbar spine, right lower extremity radiculopathy, left knee instability, left knee degenerative arthritis, and cervical spine rating issues on appeal.  As the Veteran has withdrawn the appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issues, and the issues will be dismissed.

Duties to Notify and Assist 
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the Board is reopening and remanding service connection for a right knee disorder and granting a TDIU, the issues are substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Reopening Service Connection for a Right Knee Disorder 

Generally, when a claim is disallowed, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In a September 2007 rating decision, the RO denied service connection for a right knee disorder for no evidence of record linking any right knee disability to service (no nexus).  The Veteran did not submit a timely substantive appeal following the September 2009 statement of the case; thus the September 2007 rating decision denying service connection for a right knee disorder became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the September 2007 rating decision, the Veteran testified that examiners have attributed a right knee disorder to the service-connected left knee disability and/or the service-connected back disability.  See May 2017 Board hearing transcript.  
The theory of secondary service connection was not previously before the Board, and addresses the grounds of the prior denial, so raises a reasonable possibility of substantiating the claim.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for a right knee disorder.  38 C.F.R. § 3.156(a).  The issue of service connection for a right knee disorder is addressed in the remand portion of the decision below.  


TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), 
(b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

The Veteran contends generally that he has been unable to obtain or sustain any form of substantially gainful employment due to service-connected disabilities for the period from October 1, 2010 to December 5, 2014.  Specifically, the May 2017 Board hearing transcript reflects that the Veteran testified to last working as security for a casino in approximately 2010, and that the service-connected disabilities impacted full-time employment.  Further, at the May 2017 Board hearing, the 

Veteran limited the appeal by explicitly stating that a TDIU for the period from October 1, 2010 to December 5, 2014 would constitute a full grant of the benefit sought on appeal.  See May 2017 Board hearing transcript.  

Initially, the Board finds that the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met for the period from October 1, 2010 to December 5, 2014.  Specifically, the combined schedular disability rating is at least 70 percent, which include the following disabilities: an acquired psychiatric disorder, coronary artery disease, diabetes mellitus, lumbar spine intervertebral disc syndrome, headaches, status-post umbilical herniorrhaphy, left lower extremity radiculopathy, right lower extremity lower nerve root involvement, left knee instability, left knee degenerative arthritis, and cervical spine degenerative arthritis.  

After a review of all the lay and medical evidence, the Board finds that the evidence is in equipoise as to whether the service-connected disabilities render the Veteran unable to maintain (follow) substantially gainful employment from October 1, 2010 to December 5, 2014.  Evidence weighing in favor of a finding of unemployability includes the Veteran's statements that he is unemployable due to the service-connected disabilities.  At the May 2017 Board hearing, the Veteran indicated that the inability to obtain employment was caused by the service-connected acquired psychiatric disorder due to the inability to get along with others.  The Veteran also testified that the service-connected left knee neck, and back disabilities impacted the ability to walk and sit for extended periods of time.  Further, the Veteran indicated that pain due to the service-connected disabilities impacted attention and concentration.  

Additional evidence weighing in favor of a finding of unemployability includes a July 2017 private examination report reflecting that the private examiner opined that the service-connected neck, back, knee, and headache disabilities impacted the ability to obtain substantially gainful employment beginning in 2010.  The July 

2017 private examination report also reflects that the private examiner noted that the service-connected neck, back, and knee disabilities impacted employability due to the inability to walk or stand for prolonged periods.  

Resolving reasonable doubt in the Veteran's favor, given the functional limitations with respect to prolonged physical activity, as well as symptoms and impairment of the service-connected disabilities, the Board finds that the service-connected disabilities prevent the Veteran from performing the type of employment for which he was trained, including sedentary employment for the period from October 1, 2010 to December 5, 2014.  While the record reflects the Veteran reported post-service employment as a security guard for approximately eight years, the test is not whether the Veteran would have been precluded from all types of employment but whether such employment was realistically within the physical and mental capabilities of the Veteran.  

The appeal for a TDIU is fully granted in this Board decision.  At the May 2017 Board hearing, the Veteran indicated that a TDIU for the period from October 1, 2010 to December 5, 2014 would fully satisfy the appeal as to this issue.  See May 2017 Board Hearing transcript.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's withdrawal of the remaining issues was knowing and intelligent, was made with representation and in the presence of the representative, and was supported by the Veteran's testimony and the other evidence of record.

In summary, the Board finds that that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected disabilities for the 

period from October 1, 2010 to December 5, 2014; therefore, a TDIU is warranted for this period, and the appeal is fully granted.  


ORDER

The appeal to reopen service connection for a left eye disorder, having been withdrawn, is dismissed. 

The appeal to reopen service connection for glaucoma, having been withdrawn, is dismissed. 

The appeal for an earlier effective date than February 25, 2011 for the grant of service connection for a cardiac disorder, having been withdrawn, is dismissed.

The appeal for an increased rating in excess of 20 percent for a lumbar spine disability, for the period from October 1, 2010 to December 14, 2012, having been withdrawn, is dismissed.  

The appeal for an increased rating in excess of 10 percent for right lower extremity radiculopathy, for the period from October 1, 2010, having been withdrawn, is dismissed.  

The appeal for an increased rating in excess of 10 percent for left knee instability, having been withdrawn, is dismissed. 

The appeal for an increased rating in excess of 10 percent for left knee degenerative arthritis, having been withdrawn, is dismissed. 

The appeal for an increased rating in excess of 20 percent for a cervical spine disorder, having been withdrawn, is dismissed. 

New and material evidence having been received, the appeal to reopen service connection for a right knee disorder is granted.  

A TDIU, for the period from October 1, 2010 to December 14, 2012, is granted.


REMAND

Service Connection for a Right Knee Disorder 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See 38 C.F.R. § 3.310. 

At the May 2017 Board hearing, the Veteran presented lay evidence that a right knee disorder is due to the service-connected left knee and/or back disabilities.  The Veteran also indicated that the claimed right knee disorder was due to an in-service automobile accident.  Service treatment records reflect that the Veteran sustained injuries from a September 1983 in-service automobile accident.  To date, no secondary service connection opinion has been requested.  As such, the Board finds that a new VA examination is needed.  

Social Security Administration Documentation

Social Security Administration (SSA) records are relevant to a claim and VA must obtain them where either (1) there is a SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 
323 (Fed. Cir. 2010).

At the May 2017 Board hearing, the Veteran testified to receiving Social Security disability benefits.  A review of the evidence of record does not reflect a SSA decision has been associated with the record.  As the SSA records may contain statements and medical records regarding the history and symptomatology of the claimed right knee disorder, the Board finds that a remand for SSA records is necessary.  

Accordingly, the issue of service connection for a right knee disorder is REMANDED for the following action:

1.  Contact the SSA and request that it provide a copy of any SSA decision, should one exist, awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and copies of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records
pertaining to the treatment of the right knee, not already of record.  

3.  Schedule a VA orthopedic (joints) examination with opinion to assist in determining the nature and etiology of the claimed right knee disorder.  The relevant documents in the record should be made available to any examiner, who should indicate on the examination report that he/she has reviewed the documents.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that a right knee disorder is causally or etiologically related to service?  In rendering the opinion the VA examiner should address the Veteran's contentions that a right knee disability is due to an in-service automobile accident.  

B)  Is it as likely as not (i.e., probability of 50 percent or 
more) that a right knee disorder was caused by the service-connected left knee disability?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that a right knee disorder was aggravated by (that is, worsened in severity beyond a normal progression) the service-connected left knee disability?

D)  Is it as likely as not (i.e., probability of 50 percent or 
more) that a right knee disorder was caused by the service-connected back disability?

E)  Is it as likely as not (i.e., probability of 50 percent or more) that a right knee disorder was aggravated by (that is, worsened in severity beyond a normal progression) the service-connected back disability?

In rendering secondary service connection opinions, the VA examiner should address whether favoring the right knee over the left may have caused and/or aggravated a currently diagnosed right knee disorder.  If it is the examiner's opinion that there is aggravation of the any currently diagnosed right knee disorder, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  Then readjudicate the issue of service 
connection for a right knee disorder, including as secondary to the service-connected left knee and/or back disabilities, on the merits.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).





______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


